Citation Nr: 1614892	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-06 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches, status post-concussion, prior to November 20, 2014, and in excess of 50 percent thereafter. 

2.  Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction has subsequently transferred to the Jackson, Mississippi RO.

The April 2011 rating decision granted service connection for migraine headaches, status post-concussion, and assigned a noncompensable disability rating, effective October 1, 2010, the date of his military discharge.  In the September 2015 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) increased the assigned rating to a 50 percent, effective November 20, 2014, the date of a VA examination.  

In a September 2013 rating decision, the RO denied service connection for removal of a gallbladder and granted service connection for herpes and assigned a noncompensable disability rating.  In November 2013, the Veteran submitted a notice of disagreement with the September 2013 rating decision.  In January 2015, a statement of the case (SOC) was issued.  The Veteran did not file a timely substantive appeal regarding these matters, and the Board does not have jurisdiction over these matters.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

In March 2012, the Veteran submitted a premature VA form 9, as to the pending claims, and requested a Board hearing.  In his timely March 2013 VA form 9, he indicated that he did not want a Board hearing.  However, in a September 2015 VA form 9, as to issues that are not currently on appeal, the Veteran again indicated that he wanted a Board hearing.  In March 2016, the Veteran withdrew his request for a Board hearing pursuant to 38 C.F.R. § 20.704(e).

In March 2014, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2015, a SSOC was issued as to the pending claims.  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  For the period prior to November 20, 2014, the Veteran's migraine headaches, status post-concussion, were manifested by characteristic prostrating attacks occurring on average of once a month and since November 20, 2014 by no more than frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

2.  Erectile dysfunction is manifested by loss of erectile power without any penile deformity.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches, status post-concussion, are met prior to November 20, 2014 and the criteria for no more than 50 percent since then.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.115b, Diagnostic Code 7522 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Importantly, where, as here, service connection has been granted and initial ratings and effective dates have been assigned, the claims of service connection have been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is therefore met.

As indicated above, the claims were remanded in March 2014 to, among other things, obtain identified private treatment records by the Veteran, updated VA treatment records, and VA examinations to determine his current severity of his migraine headaches and erectile dysfunction.  Private treatment records, updated VA treatment records, and VA examinations were obtained and secured prior to readjudication of the claims in September 2015.  

Pursuant to the March 2014 Board remand, the Veteran was afforded VA examinations in November 2014 as to his pending claims.  The Board finds that the November 2014 VA examination reports are adequate, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings responsive to the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds substantial compliance with the March 2014 Board's Remand directives, and no further development is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Initial Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Migraine Headaches

The Veteran's migraine headaches, status post-concussion, have been rated under Diagnostic Code (DC) 8100.  Under DC 8100, a noncompensable rating is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  The Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. (1999), in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

The  service treatment records (STRs) dated from July 2009 through December 2009 reflect complaints of headaches occurring from daily to four times a month, with an intensity rated on a scale of seven to a nine out of ten.  STRs note that the Veteran's prescribed medications for his headaches were ineffective; he was referred to a neurologist and a headache clinic.  See, e.g, STRs dated September 2009, December 2009, and May 2010.  A September 2009 STR shows that the Veteran was disqualified from deployment due to his "continued migraines."

A February 2010 STR indicates that the Veteran had a reduction in the frequency of his headaches, due to increased medication.  

A May 2010 STR documents the Veteran's complaints of headaches occurring on an average of three times a week.  He stated that his prescribed medication is fifty percent effective.

An August 2010 STR shows that the Veteran reported a reduction in frequency and intensity of his headaches after receiving Botox injections.  He described that he experiences headaches occurring once a week.  

During a September 2010 VA general examination, the Veteran reported headaches occurring on an average of three times a week that last for three hours, with an intensity rated on a scale of ten out of ten.  His headaches are treated with prescribed medication.  The examiner noted that the Veteran "is able to work but requires medication."  The VA examiner diagnosed migraine headaches in remission.  The VA examiner opined that the Veteran's headaches do not impact his functional impairment.

Private treatment reports dated in September 2011 document the Veteran's complaints of headaches occurring three to four times a month.  A magnetic resonance image (MRI) report for an intractable headache shows FOCI of T2 hyperintensity with no acute intracranial abnormality and an arachnoid cyst.  He was referred to a headache specialist. 

In his January 2012 notice of disagreement, the Veteran stated that his debilitating headaches occur on an average from four to five times a month, lasting for two days.  He described that he experiences stomach pain, fatigue, and visual disturbances due to his headaches.  He stated that his prescribed medications do not always control his headaches.  He explained that he underwent several suppressive therapies to control his headaches; however, such therapies were ineffective.  He indicated that the September 2010 VA examiner's comment that the Veteran "is able to work but requires medication," is inaccurate.  Rather, he is unable to work and take his prescribed medication, because his prescribed medications are sedatives.  He indicated that although he suffers from migraines, he continues to work with his debilitating headaches as he must provide for his family. 

A January 2013 private treatment report documents the Veteran's complaints of migraine headaches occurring from three to four times a month.  He was referred to a headache specialist.  

In his March 2013 VA form 9, the Veteran stated that in 2009 through 2010, during his military service, he suffered from debilitating migraines occurring on an average of four times a month that required him to miss work.  He stated that his absences from work, due to his severe headaches, resulted in his disqualification for deployment.  He reported that since his separation from service, he continues to suffer from debilitating headaches occurring "for a couple of days at a time" which prevents him from effectively functioning at his employment.  He stated that he was absent thirty-one days from his employment due to his headaches. 

The Veteran's statements and VA treatment reports include his accounts that his headaches are debilitating that result in him missing work and financial hardship.  And he stated that he experiences headaches occurring on average from three to four times a month.  See, e.g., Veteran's statements dated September 2013, February 2014, and July 2014 and VA treatment records dated from September 2013 through December 2013.

The Veteran was afforded a VA examination in November 2014.  The Veteran reported that he suffers from headaches occurring weekly and last from several hours to days.  He reported that he is absent from his employment due to his headaches.  Mostly recently, he was unable to work fifteen to twenty days due to his headaches.  The Veteran stated that he experienced twenty-five incapacitating headaches.  Following examination, the VA examiner indicated that the Veteran experiences prostrating attacks of headache pain once a month over the last several months and they were not productive of severe economic inadaptability.  The VA examiner opined that the Veteran's migraine headaches impact his ability to work as he frequently misses work due to his headaches.  In the remarks section, the examiner indicated that migraine recurred weekly, with nearly all of them prostrating.  

The Veteran has described significant headache pathology throughout the claim period.  He has also described missing significant time from work.  However, the clinical record reflects some success with treatment at times.  The September 2010 VA examiner diagnosed the Veteran's migraine headaches in remission.  However, the Veteran reported during the VA examination that his migraine headaches occur on an average of three times a week.  The medical evidence of record prior to and after the September 2010 VA examination shows complaints of headaches occurring on an average of at least once a month.  It is not clear that the headaches were always prostrating as he described continuing working during the headaches (to provide for his family).  

The degree of economic inadaptability is unclear as he continued to work through the period, apparently able to adapt somewhat to the symptoms.  Even the most recent examination is somewhat inconsistent as it describes weekly prostrating attacks with frequent absences from work and also indicated that prostrating attacks averaged once a month over the past several months and did not result in severe economic inadaptability.  The Veteran has not submitted any objective evidence of the economic impact of his headaches.  While the criteria for a 50 percent rating were not met or approximated prior to November 14, 2014, it is clear that the headaches were symptomatic and warranted a compensable evaluation prior to that date.  Resolving all doubt in the Veteran's favor, the criteria for a 30 percent rating are met for the period prior to November 14, 2014 as prostrating attacks averaging once per month with less than severe economic inadaptability were manifested.  As the 50 percent rating in effect from November 14, 2014 is the maximum schedular rating, a higher rating from that date is not for application.  

This is the maximum evaluation that may be assigned under Diagnostic Code 8100; therefore, the Board has also considered the propriety of a referral for extraschedular consideration.  For the reasons, however, set forth below, the Board finds that the Veteran's migraine headache symptomatology does not warrant referral for extraschedular consideration.


B.  Erectile Dysfunction

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, DC 7522.  

Under DC 7522, a single 20 percent disability rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  Where the criteria for a compensable rating under a diagnostic code are not met and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a noncompensable rating is assigned for erectile dysfunction.

An August 2010 STR documents the Veteran's reports of erectile dysfunction.  He stated that he has difficulty obtaining and maintaining an erection.  Upon physical evaluation, there were no abnormalities of the genital. 

During a September 2010 VA general examination, the Veteran reported that he is unable to achieve and maintain an erection.  The Veteran declined a genital physical examination. 

A January 2013 private treatment record shows no abnormities of the genitalia.

The Veteran reported during a November 2014 VA examination that he is unable to maintain an erection.  The VA examiner noted that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation without medication.  He stated that he was prescribed medication; however, he currently is not taking any medication.  He stated that he had not undergone an orchiectomy, did not experience any retrograde ejaculation, and there was no history of any chronic epididymitis, epididymo-orchitis, or prostatitis.  The VA examiner found that the Veteran experiences voiding dysfunction.  The VA examiner opined that the voiding dysfunction is not related to the erectile dysfunction disability.  Upon physical evaluation, the Veteran's penis, testes, and epididymis were normal and there were no penile, testicular, or epididymis deformities or abnormalities.  His prostate was found abnormal.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having erectile dysfunction.  The examiner stated that the Veteran's erectile dysfunction is moderately severe.  The examiner opined that the Veteran's erectile dysfunction does not impact his ability.

The Board finds that a compensable disability rating for the Veteran's erectile dysfunction is not warranted.  The evidence shows that while the Veteran may have loss of penile power there is no evidence of any penile deformity at any time during the claim period.  Thus, a compensable rating for erectile dysfunction under DC 7522 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522.  (The Veteran is already receiving special monthly compensation on account of loss of use of a creative organ, and no provision of 38 U.S.C.A. § 1114 allows for a higher rate of special monthly compensation based on this disability.)

III.  Additional Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's migraine headaches and erectile dysfunction symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his migraine symptoms and erectile dysfunction are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

As noted above, it is undisputed that the Veteran's migraine headaches have a negative impact on his ability to work.  However, the record strongly suggests that he has worked during the claims period and he has not claimed that he is unable to maintain employment as a result of his service-connected migraine headaches or erectile dysfunction.  Therefore, the Board finds no basis for awarding entitlement to TDIU.


ORDER

For the period prior to November 14, 2014, an initial 30 percent rating for migraine headaches, status post-concussion, but no higher, is allowed, subject to controlling regulations applicable to the payment of monetary benefits.

For the period from November 14, 2014, an initial rating greater than 50 percent for migraine headaches, status post-concussion, is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


